Name: Council Regulation (EEC) No 2141/82 of 30 July 1982 applying the customs duty specified in the Common Customs Tariff to products falling under subheading 07.06 B
 Type: Regulation
 Subject Matter: trade;  plant product;  tariff policy
 Date Published: nan

 31 . 7 . 82 Official Journal of the European Communities No L 223/97 COUNCIL REGULATION (EEC) No 2141/82 of 30 July 1982 applying the customs duty specified in the Common Customs Tariff to products falling under subheading 07.06 B THE COUNCIL OF THE EUROPEAN COMMUNITIES, Article 18 (2) of that Regulation prohibits the levying of any customs duty or charge having the equivalent effect and leads, for products falling under subheading 07.06 B (of the abovementioned products the only ones for which a customs duty is specified in the Common Customs Tariff), to a result differing from that intended when Regulation (EEC) No 1451 /82 was adopted, viz . continuation of the existing import arrangements ; Whereas, in order to remedy this situation, the products in question should be made subject to appli ­ cation of the customs duties specified in the Common Customs Tariff, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 18 (2) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1451 /82 brought products falling under subheading 07.06 B and certain products falling under headings No 23.03 and No 23.06 of the Common Customs Tariff within the scope of Regulation (EEC) No 2727/75 ; whereas the said products were thereby withdrawn from the scope of Council Regulation (EEC) No 827/68 of 28 June 1968 on the common organization of the market in certain products listed in Annex II to the Treaty (3), as last amended by Regulation (EEC) No 1837/80 (4), and in consequence from the scope of the importation arran ­ gements (based on application of the Common Customs Tariff) provided for by that Regulation ; Whereas, in accordance with Article 14 ( 1 ) of Regula ­ tion (EEC) No 2727/75, the levy system is not appli ­ cable to the abovementioned products ; whereas HAS ADOPTED THIS REGULATION : Article 1 The customs duties specified in the Common Customs Tariff shall be applied to products falling under subheading 07.06 B. Article 2 This Regulation shall enter into force on 1 August 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1982. For the Council The President O. MÃLLER (') OJ No L 281 , 1 . 11 . 1975, p . 1 . O OJ No L 164, 14 . 6 . 1982, p . 1 . (3) OJ No L 151 , 30 . 6 . 1968 , p . 16 . b) OJ No L 183, 16 . 7 . 1980, p . 1 .